Citation Nr: 1225149	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  08-10 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for trichuriasis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran had active service from May 1956 to April 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 RO rating decision that, in pertinent part, determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for trichuriasis.  

In a July 2011 decision, the Board, in pertinent part, reopened the Veteran's claim for entitlement to service connection for trichuriasis, and remanded the merits of the claim for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was to be scheduled for a VA examination, and the VA examination was necessary to decide the reopened claim of entitlement to service connection for trichuriasis.  

2.  The Veteran failed to appear for the examination, and he has not presented good cause for the failure to appear.  


CONCLUSION OF LAW

The claim for entitlement to service connection for trichuriasis must be denied as a matter of law.  38 C.F.R. § 3.655 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to service connection for trichuriasis.  

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is required.  See Mason v. Principi, 16 Vet. App. 129 (2002).

When entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for an examination scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).  The Board must determine "(1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the veteran lacked good cause to miss the scheduled examination."  Turk v. Peake, 21 Vet. App. 565, 569 (2008).

As noted above, in July 2011, the Board reopened the Veteran's claim for entitlement to service connection for trichuriasis.  The Board remanded the merits of the claim, in part, to schedule the Veteran for a VA examination.  

The Board found that a VA examination was necessary to determine whether the Veteran currently had trichuriasis, and, if so, whether any current trichuriasis was related to his period of service.  The claims file shows that the Veteran was sent notice in July 2011, at his last address of record, that a VA examination had been requested.  The Veteran was notified that failure to appear at the examination without good cause may cause his claim to be denied.  

A September 2011 statement from a VA physician notes that the Veteran failed to show up for laboratory tests, specifically a stool ova and parasite test, ordered to evaluate the presence of a parasitic infection and scheduled in conjunction with a VA infectious, immune, and nutritional disabilities examination.  The examiner related a diagnosis of trichuriasis per claims file.  The examiner commented that no opinion could be rendered since the Veteran failed to show up for laboratory tests previously ordered to determine if he was still infected with trichuriasis.  

The Board notes that subsequent to the Veteran's failure to appear for laboratory tests scheduled in conjunction with a September 2011 VA infectious, immune, and nutritional disabilities examination, he has not submitted any correspondence.  In a June 2012 informal hearing presentation, the Veteran's representative reported that the Veteran unfortunately was unable to attend laboratory testing for a VA examiner to render an opinion on the current level of disability in regard to his condition.  The Veteran representative did not provide any reasons for the Veteran's failure to attend the laboratory testing required pursuant to the VA examination.  Consequently, the Veteran has failed to furnish any explanation for his absence from the VA examination, to include the required laboratory testing.  The duty to assist is not a one-way street, and the Veteran has failed to cooperate in developing his claim.  See Wood v Derwinski, 1 Vet.App. 190, 193 (1991).  

In short, the Veteran was scheduled for laboratory tests in conjunction with a VA examination, which was necessary to decide his reopened claim of entitlement to service connection for trichuriasis.  The Veteran failed to appear at the VA examination, and he has not presented good cause for the failure to appear.  The Board notes that pursuant to 38 C.F.R. § 3.655(b) when a claimant fails to report for an examination scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, the claim shall be denied.  See also Kyhn v. Shinseki, 24 Vet. App. 228, 238 (2011).  Accordingly, the claim must be denied.  38 C.F.R. § 3.655.  


ORDER

Service connection for trichuriasis is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


